          Case 3:17-md-02801-JD Document 434 Filed 01/02/19 Page 1 of 5


 1   Charles E. Tompkins (admitted pro hac vice)
     WILLIAMS MONTGOMERY & JOHN LTD.
 2   1200 18th Street NW, Suite 325
     Washington, DC 20036
 3   Telephone: (202) 791-9950
     Facsimile: (312) 630-8586
 4   Email: cet@willmont.com
 5
     Eric R. Lifvendahl (admitted pro hac vice)
 6   WILLIAMS MONTGOMERY & JOHN LTD.
     233 S. Wacker Drive, Suite 6800
 7   Chicago, IL 60606
     Telephone: (312) 443-3200
 8   Facsimile: (312) 630-8500
     Email: erl@willmont.com
 9
     [Additional Counsel Listed on Signature Page]
10

11
                           IN THE UNITED STATES DISTRICT COURT
12
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
                                    SAN FRANCISCO DIVISION
14

15   IN RE CAPACITORS ANTITRUST                      Master File No. 3:14-cv-03264-JD
     LITIGATION
16
                                                     STIPULATION AND [PROPOSED] ORDER
17   THIS DOCUMENT RELATES TO:                       OF DISMISSAL WITH PREJUDICE BY
     FLEXTRONICS INTERNATIONAL USA,                  FLEXTRONICS INTERNATIONAL USA,
18
     INC.’S ACTION                                   INC. AND HOLY STONE ENTERPRISE
19                                                   CO., LTD. AND MILESTONE GLOBAL
                                                     TECHNOLOGY, INC. (D/B/A HOLYSTONE
20
                                                     INTERNATIONAL)
21

22

23

24

25

26

27

28



     ||
       Case 3:17-md-02801-JD Document 434 Filed 01/02/19 Page 2 of 5


 1
             Plaintiff Flextronics International USA, Inc. (“Flextronics”) and Defendants Holy Stone
 2
     Enterprise Co., Ltd. and Milestone Global Technology, Inc. (d/b/a HolyStone International)
 3
     (“Holy Stone”) by and through undersigned counsel, stipulate and agree that Flextronics hereby
 4
     dismisses with prejudice all claims being asserted against Holy Stone in the above-captioned
 5
     actions pursuant to Rules 41(a)(1)(A)(ii) and Rule 41(a)(2) of the Federal Rules of Civil Procedure.
 6
     In support of this stipulation of dismissal, the parties state as follows:
 7
             1.      Flextronics and Holy Stone seek the dismissal of this action with prejudice.
 8
             2.      This stipulation does not affect the rights or claims Flextronics may have against
 9
                     any other Defendant or alleged Co-Conspirator in this litigation.
10
             3.      Each party shall bear their own costs, expenses, and attorneys’ fees.
11
             WHEREFORE, the parties respectfully request that the Court issue the [Proposed] Order
12
     of Dismissal.
13

14           IT IS SO STIPULATED.
15

16
      Dated: January 2, 2019                 Respectfully submitted,
17
                                             WILLIAMS MONTGOMERY & JOHN LTD.
18

19                                           By: /s/Charles E. Tompkins

20                                           Charles E. Tompkins (admitted pro hac vice)
                                             WILLIAMS MONTGOMERY & JOHN LTD.
21                                           1200 18th Street NW, Suite 325
                                             Washington, DC 20036
22                                           Telephone: (202) 791-9950
                                             Facsimile: (312) 630-8586
23                                           Email: cet@willmont.com
24
                                             Eric R. Lifvendahl (admitted pro hac vice)
25                                           WILLIAMS MONTGOMERY & JOHN LTD.
                                             233 S. Wacker Drive, Suite 6800
26                                           Chicago, IL 60606
                                             Telephone: (312) 443-3200
27                                           Facsimile: (312) 630-8500
28                                           Email: erl@willmont.com
                                             Attorneys for Flextronics International USA, Inc.


                                                        2
     Case 3:17-md-02801-JD Document 434 Filed 01/02/19 Page 3 of 5


 1                              By: /s/Eric P. Enson
 2                              Eric P. Enson
                                JONES DAY
 3                              555 South Flower Street
 4                              Fiftieth Floor
                                Los Angeles, CA 90071
 5                              Email: epenson@jonesday.com

 6                              Counsel for Holy Stone Enterprise Co., Ltd. and
                                Milestone Global Technology, Inc. (d/b/a HolyStone
 7                              International)
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                          3
          Case 3:17-md-02801-JD Document 434 Filed 01/02/19 Page 4 of 5


 1                           IN THE UNITED STATES DISTRICT COURT
 2                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3
                                       SAN FRANCISCO DIVISION
 4
     IN RE CAPACITORS ANTITRUST                              Master File No. 3:14-cv-03264-JD
 5   LITIGATION
 6                                                           [PROPOSED]
                                                             xxxxxxxxxx ORDER
     THIS DOCUMENT RELATES TO:
 7
     FLEXTRONICS INTERNATIONAL USA,
 8   INC.’S ACTION
 9

10                                         xxxxxxxxxx
                                           [PROPOSED] ORDER
11            Pursuant to the stipulation and upon good cause, the Court ORDERS the following:
12            Pursuant to Rules 41(a)(1)(A)(ii) and 41(a)(2) of the Federal Rules of Civil Procedure, all
13   claims asserted in the above-captioned action by Plaintiff Flextronics International USA, Inc.
14   against Holy Stone Enterprise Co., Ltd. and Milestone Global Technology, Inc. (d/b/a HolyStone
15   International) are DISMISSED WITH PREJUDICE. Each party shall each bear its own costs and
16   attorneys’ fees.
17            IT IS SO ORDERED.
18

19   Dated: ___________________
             May 1, 2019
20

21
                                                 __________________________________________
22
                                                       HONORABLE JAMES DONATO
23                                                   UNITED STATES DISTRICT JUDGE

24

25

26

27

28



     ||
          Case 3:17-md-02801-JD Document 434 Filed 01/02/19 Page 5 of 5


 1                                            ATTESTATION
 2            In accordance with Rule 5-1(i)(3) of the Local Rules of Practice in Civil Proceedings before
 3
     the United States District Court for the Northern District of California, I, Charles E. Tompkins,
 4
     hereby attest that concurrence in the filing of this document has been obtained from each of the
 5
     other signatories.
 6

 7   Dated: January 2, 2019                         /s/Charles E. Tompkins
 8                                                  Charles E. Tompkins

 9                                                  Attorney for Flextronics International USA, Inc.

10

11

12                                     CERTIFICATE OF SERVICE
13            In accordance with Rule 5-5 of the Local Rules of Practice in Civil Proceedings Before the
14   United States District Court for the Northern District of California, I, Charles E. Tompkins, hereby
15   certify under penalty of perjury under the laws of the United States of America that on January 2,
16   2019, a true copy of the above document was filed through the Court’s Case
17   Management/Electronic Case Filing (“CM/ECF”) System and served by that System upon all
18   counsel of record registered for the System and deemed to have consented to electronic service in
19   the above-captioned case.
20                                                  /s/Charles E. Tompkins
                                                    Charles E. Tompkins
21

22                                                  Attorney for Flextronics International USA, Inc.

23

24

25

26

27

28   Doc. 1280417




     ||
